Citation Nr: 0310757	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-15 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability status post L5-S1 fusion, currently evaluated as 
20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1981 to February 
1987.

This appeal arises from an August 1999 rating action of the 
Houston, Texas RO that increased the rating of the veteran's 
low back disability status post L5-S1 fusion from 10 percent 
to 20 percent, effective March 1999.  In January 2000, the 
claims file was transferred to the Columbia, South Carolina 
RO, reflecting the veteran's change of residence to that 
state.

This appeal also arises from a May 2000 rating action of the 
Columbia, South Carolina RO that denied a TDIU, and confirmed 
and continued a 20 percent rating for a low back disability 
status post L5-S1 fusion.  A Notice of Disagreement with the 
20 percent rating and the denial of a TDIU was received in 
June 2000, and a Statement of the Case (SOC) was issued 
subsequently that month.  A Substantive Appeal was received 
in July 2000.  A Supplemental SOC (SSOC) was issued in 
February 2002.

In November 2002, the veteran offered testimony during a 
Board of Veterans' Appeals (Board) videoconference hearing 
before the undersigned; the transcript of that hearing is of 
record.  

In February 2003, the Board determined that further 
evidentiary development was warranted, and undertook such 
development pursuant to 38 C.F.R. § 19.9 (2002).  The Board 
notified the appellant and his representative of the 
additional development in April 2003.




REMAND

The RO last reviewed the issues on appeal in February 2002, 
at which time a Supplemental SOC (SSOC) was issued.  As noted 
above, in April 2003, the Board determined that further 
evidentiary development was warranted, and undertook such 
development pursuant to 38 C.F.R. § 19.9.  Pursuant to that 
development, additional evidence has been added to the claims 
file, including numerous VA outpatient treatment records and 
an April 2003 VA examination report.

The jurisdiction conferred upon the Board by 38 C.F.R. § 19.9 
to adjudicate claims on the basis of evidence developed by 
the Board, but not reviewed by the RO, has recently been held 
to be invalid.  Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  In view of the above-cited decision, and to avoid any 
prejudice to the veteran (see Bernard v. Brown, 4 Vet. App. 
384 (1995)), the matters on appeal must be returned to the RO 
for consideration of the claims in light of all additional 
evidence added to the record since the February 2002 SSOC.  

Additional, the Board notes that in the July 2000 Substantive 
Appeal and during the November 2002 Board hearing on appeal, 
the veteran and his representative requested adjudication of 
the claim for a rating in excess of 20 percent for a low back 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293.  In this regard, the Board points 
out that, on April 2003 VA examination,  the examiner 
diagnosed status post lumbar fusion with degenerative lumbar 
disc changes; appeared to suggest that it was not medically 
possible to distinguish the symptoms and effects of the 
nonservice-connected disc disease from the service-connected 
low back disability status post L5-S1 fusion; and indicated 
that the veteran was unable to obtain gainful employment due 
to persistent back pain with prolonged standing or 
activities.  

On remand, the RO must address the applicability of 
Diagnostic Code 5293 in adjudicating the veteran's claim for 
a higher evaluation for service-connected low back 
disability, in the first instance.  However, in doing so, the 
RO should consider whether any additional development, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), is 
warranted.  The Board points out that, during the pendency of 
the appeal, VA revised the rating criteria of Diagnostic Code 
5293, effective September 23, 2002.  See 67 Fed. Reg. 54535-
54349 (August 22, 2002).  Hence, the additional development 
to be considered should include medical examination to obtain 
medical findings responsive to the former and the revised 
applicable rating criteria.  Furthermore, in adjudicating the 
TDIU claim, the RO must consider and address whether the 
criteria for invoking the procedures for assignment of a TDIU 
on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), 
are met.  

As a final point, the Board notes that the appellate review 
of the claims file discloses that the record contains a 
Spanish-language medical evaluation of the veteran for low 
back complaints by Doctor Hector A. Gutierrez G. dated May 
19, 1999.  On remand, the RO should obtain an English-
language translation of this pertinent medical report and 
associate it with the claims file.   

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should obtain an English-
language translation of the May 18, 1999 
Spanish-language medical report of Dr. 
Hector A. Gutierrez G. and associate it 
with the claims file.

2.  The RO should consider whether any 
additional notification and/or 
development action is required by the 
VCAA (codified by 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)).  Such development may 
well include arranging for the veteran to 
undergo medical examination to obtain 
findings responsive to both the former 
and revised criteria of Diagnostic Code 
5293.  

3.  After accomplishing the requested 
development, and any additional 
notification and/or development action 
warranted, the RO should readjudicate the 
claims for a rating in excess of 20 
percent for a low back disability and for 
a TDIU in light of all pertinent evidence 
and legal authority.  Consideration of 
the increased rating claim must 
specifically include discussion of the 
applicability of the former and the 
revised criteria of Diagnostic Code 5293.  
Consideration of the TDIU claim must 
specifically include discussion of 
whether the criteria for invoking the 
procedures for assignment of a TDIU on an 
extra-schedular basis are met.

3.  If the resolution of either claim 
remains adverse to the veteran, the RO 
should furnish to the veteran and his 
representative appropriate SSOC (to 
include full reasons and bases for the 
RO's determination, and citation to and 
discussion of the former and revised 
criteria of Diagnostic Code 5293, as 
appropriate) and afford them the 
appropriate response period before the 
claims file is returned to the Board for 
further appellate consideration. 

The purpose of this REMAND is to afford due process of law; 
it is not the Board's intent to imply either a grant or 
denial of the benefits sought.  The veteran needs take no 
action until notified, but he may submit additional evidence 
and/or argument during the appropriate timeframe.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


